AMENDED AND RESTATED ARTICLES OF INCORPORATION OF VAPOR HUB INTERNATIONAL INC. VAPOR HUB INTERNATIONAL INC. (the " Corporation "), a corporation organized under the laws of the State of Nevada, by its Chief Executive Officer does hereby certify that: 1. Pursuant to the provisions of Sections 78.390 and 78.403 of Nevada Revised Statutes ("NRS") the Corporation hereby amends and restates its articles of incorporation as follows: 2. The amendment and restatement of the Articles of Incorporation as set forth below was adopted by the Corporation's board of directors by unanimous written consent on February 2, 2015 in accordance with the provisions of NRS 78.315 and NRS 78.390. 3. The amendment and restatement of the Articles of Incorporation as set forth below was approved by the written consent of the holders of 55.8% of the issued and outstanding capital stock of the Corporation on February 2, 2015. 4. That the undersigned officer has been authorized and directed by the board of directors to execute and file this certificate setting forth the text of the Articles of Incorporation of the Corporation as amended and restated in its entirety to this date as follows: ARTICLE I NAME The name of the corporation is Vapor Hub International Inc. (the  Corporation ). ARTICLE II CAPITAL STOCK SECTION 1 . AUTHORIZED SHARES . The aggregate number of shares which the Corporation shall have authority to issue is one billion twenty million (1,020,000,000) shares, consisting of two classes to be designated, respectively, Common Stock and Preferred Stock, with all of such shares having a par value of $0.001 per share. The total number of shares of Common Stock that the Corporation shall have authority to issue is one billion ten million (1,010,000,000) shares. The total number of shares of Preferred Stock that the Corporation shall have authority to issue is ten million (10,000,000) shares. The Preferred Stock may be issued in one or more series, each series to be appropriately designated by a distinguishing letter or title, prior to the issuance of any shares thereof. The voting powers, designations, preferences, limitations, restrictions, and relative, participating, optional and other rights, and the qualifications, limitations, or restrictions thereof, of the Preferred Stock shall hereinafter be described by resolution of the board of directors pursuant to Section 3 of this Article II. 1 SECTION 2 . COMMON STOCK . (a) Dividend Rate . Subject to the rights of holders of any Preferred Stock having preference as to dividends and except as otherwise provided by these Articles of Incorporation, as amended from time to time (hereinafter, the " Articles ") or the Nevada Revised Statutes (
